DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36, 37, 41, 44-50 and 52 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Almquist et al. (PN 5902537).
With regards to claim 36 and 52, Almquist teaches a system for 3D printing (abstract) comprising a print head (310) comprising a nozzle (outlet 315) and a wiper (312) wherein the print head is configured to move over a surface 
With regards to claim 37, Almquist teaches that the wiper is disposed a distance away from the surface (Fig. 9a, b).
With regards to claim 41, Almquist teaches a build head (18) configured to move in a direction away from the surface that supports the build material (Fig. 9a).
With regards to claims 44-50, the claims are directed towards limitations of the material worked upon by the apparatus.  As discussed in MPEP 2115, the material worked upon does not limit an apparatus claim, and the material recited .


Claim(s) 36-41, 43-50 and 52 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Evans et al. (Pub No 2017/0028644).
With regards to claims 36 and 52, Evans teaches a system for 3D printing (Abstract) comprising a print head having a housing comprising a nozzle (112) and a wiper (138) (Fig. 12-15, 23) in which the print head is configured to move over a surface and dispense resin through said nozzle to said surface (Fig. 1) in which the resin may comprise an uncured photopolymeric material capable of being cured (¶ 0005-0007).  Evans teaches an optical source (116) configured to provide curing energy in the form of light (¶ 0059).  Evans teaches a controller  (230) operatively coupled to the print head and optical source (Fig. 1, ¶ 0326) which as denoted by the lightning bolts controls the direction of the print head, the dispensing of material from the print head and the activation of the optical source (¶ 0325-0328).  Evans teaches that the wiper distributes the resin subsequent to being dispensed on the surface (¶ 0218-0223).
With regards to claim 37, Evans teaches that the wiper is disposed a distance away from the surface to distribute the resin (Fig. 12-15, 23).
With regards to claims 38 and 39, Evans teaches that the device comprises a Z-axis drive (¶ 0295) and is thus capable of being positioned at a given point along the Z-axis.
With regards to claim 40, Evans teaches a blade, roller and rod (Fig. 12-15, 23).
With regards to claims 41 and 43, Evans teaches a build head (114) capable of Z-axis movement away from a build plane (¶ 0295).
With regards to claims 44-50, the claims are directed towards limitations of the material worked upon by the apparatus.  As discussed in MPEP 2115, the material worked upon does not limit an apparatus claim, and the material recited does not impart any particular structure to the device.  As such the limitations are not interpreted as positive claim limitations.


Allowable Subject Matter
Claims 21-35 and 51 are allowed.
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see response, filed 04/02/2021, with respect to the rejection(s) of claim(s) 21-30, 32-47 and 49 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742